



Exhibit 10.6


[Company Letterhead]


Mr. W. Cardon Gerner
Oceaneering International, Inc.
Senior Vice President and Chief Accounting Officer
11911 FM 529
Houston, Texas 77041     February 24, 2017


Re:    Retention Agreement


Dear Cardon:


You have indicated a desire to retire from your employment with Oceaneering
International, Inc. (the “Company”) on or about December 31, 2018 and the
Company wishes to encourage you to remain in the employ of the Company at least
until such date. Accordingly, the Company hereby agrees, as of the date set
forth above (the “Effective Date”), to provide you a quarterly retention payment
of $37,500 (your “Quarterly Retention Payment”) during the period beginning from
the date hereof and ending on December 31, 2018 (the “Retention Period”), in
lieu of consideration for participation in the Company’s long-term incentive
programs during the Retention Period, subject to the additional terms and
conditions more fully set forth below in this letter agreement (this
“Agreement”).
1.
Retention Payments

(a)
Generally. For each calendar quarter that you remain employed with the Company
during the Retention Period, you will be paid a lump-sum cash payment equal to
your Quarterly Retention Payment on the first payroll date to occur following
the last day of each such calendar quarter.

(b)
Termination without Cause or Due to Death or Disability. If during the Retention
Period, your employment is terminated (i) by the Company without Cause or (ii)
due to your death or Disability, then a lump-sum payment equal to the aggregate
of the remaining Quarterly Retention Payments that would have been paid to you
over the remainder of the Retention Period, absent such termination, shall be
paid to you within 30 days following such termination date. For purposes of this
Agreement, (x) “Cause” means your conviction by a court of competent
jurisdiction, from which conviction no further appeal can be taken, of a
felony-grade crime involving moral turpitude related to your employment with the
Company, or the Company’s Chief Executive Officer determines that your conduct
has materially failed to comply with the Company’s Code of Business Conduct and
Ethics and related policies or had a material adverse effect on the business
reputation or economic interests of the Company; and (y) “Disability” means you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, with such inability and its anticipated duration to be
determined solely by a medical physician of your choice to be approved by the
Company, which approval shall not be unreasonably withheld.





--------------------------------------------------------------------------------




(c)
Voluntary Termination or Termination with Cause. If, prior to the end of the
Retention Period, your employment is terminated (i) by the Company with Cause or
(ii) by you for any reason other than due to your death or Disability, then you
acknowledge and agree that you will repay the Company a lump-sum in an amount as
follows (as applicable, the “Repayment Amount”):

Termination Date
Payment
Prior to January 1, 2018
100% of the gross amount of the Quarterly Retention Payments that you have
received as of such termination date.
On or following January 1, 2018
50% of the gross amount of the Quarterly Retention Payments that you have
received as of such termination date, if you voluntarily terminate your
employment; or
100% of the gross amount of the Quarterly Retention Payments that you have
received as of such termination date, if your termination is by the Company with
Cause.

In the event you become obligated to make any such repayment, you will deliver
to the Company cash or check for the full Repayment Amount within 20 days
following your termination date.
2.
Withholding of Taxes.  The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as may be required
pursuant to any applicable law or governmental regulation or ruling.

3.
No Right to Continued Employment. Nothing in this Agreement shall give you any
rights to (or impose any obligations for) continued employment by the Company or
any affiliate or subsidiary thereof or successor thereto, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by you. You understand and agree that the relationship
between you and the Company is one of at-will employment. This means that you
may terminate your employment with the Company at any time and for any reason
whatsoever. Likewise, the Company may terminate your employment at any time and
for any reason whatsoever, with or without Cause or advance notice.

4.
No Assignment; Successors. Your right to receive payments or benefits hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, whether voluntary, involuntary, by operation of
law or otherwise, other than a transfer by will or by the laws of descent or
distribution, and in the event of any attempted assignment or transfer contrary
to this Section 4 the Company shall have no liability to pay any amount so
attempted to be assigned or transferred. This Agreement shall inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. This Agreement shall be binding upon and inure to the benefit of the
Company and its successors and assigns, including, without limitation, any
company into or with which the Company may merge or consolidate by operation of
law or otherwise.





--------------------------------------------------------------------------------




5.
Entire Agreement; Captions. This Agreement represents the entire agreement
between you and the Company with respect to the subject matter hereof, and
supersedes and is in full substitution for any and all prior agreements or
understandings, whether oral or written, relating to the subject matter of this
Agreement. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.

6.
Modification of Agreement. Any modification of this Agreement shall be binding
only if evidenced in writing and signed by you and an authorized representative
of the Company. Failure on the part of the Company or you at any time to insist
on strict compliance by the other party with any provisions of this Agreement
shall not constitute a waiver of the obligations of either party hereto in
respect thereof, or of either such party’s right hereunder to require strict
compliance therewith in the future. No waiver of any breach of this Agreement
shall be deemed to constitute a waiver of any other or subsequent breach.

7.
Dispute Resolution

(a)
This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of Texas without
regard to any conflict of law principles that would result in the application of
the laws of any other jurisdiction.

(b)
It is irrevocably agreed that if any dispute arises with respect to any action,
suit or other legal proceeding pertaining to this Agreement or to the
interpretation of or enforcement of any of your rights under this Agreement: (i)
the Company and you agree that exclusive jurisdiction for any such suit, action
or legal proceeding shall be in the state district courts of Texas sitting in
Harris County, Texas; (ii) the Company and you are each at the time present in
Texas for the purpose of conferring personal jurisdiction; (iii) the Company and
you each consent to the jurisdiction of each such court in any such suit, action
or legal proceeding and will comply with all requirements necessary to give such
court jurisdiction; (iv) the Company and you each waive any objection it or you
may have to the laying of venue of any such suit, action or legal proceeding in
any of such court; (v) the Company and you each waive any objection or right to
removal that may otherwise arise in any such suit, action or legal proceeding;
(vi) any such suit, action or legal proceeding may be brought in such court, and
any objection that the Company or you may now or hereafter have to the venue of
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court is waived; and (vii) prior to any trial on
the merits, the Company and you will submit to court-supervised, non-binding
mediation.

8.
Competency. You acknowledge that you: (a) fully comprehend and understand all
the terms of this Agreement and their legal effects; and (b) expressly represent
and warrant that (i) you are competent to execute this Agreement knowingly and
voluntarily and without reliance on any statement or representation of the
Company or any of its officers, employees, agents or other representatives; and
(ii) you have had the opportunity to consult with an attorney of your choice
regarding this Agreement.

9.
Clawback. The Quarterly Retention Payments shall be subject to recovery or
clawback by the Company pursuant to any applicable law, regulation or stock
exchange listing requirement, and under any clawback policy adopted by the
Company, whether before or after the Effective Date.





--------------------------------------------------------------------------------




10.
Section 409A. The Quarterly Retention Payments granted under this Agreement are
intended to be exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and ambiguous provisions of this Agreement, if any,
shall be construed and interpreted in a manner consistent with such intent. If
any provision of this Agreement would result in the imposition of an additional
tax under Section 409A, that provision will be reformed to avoid imposition of
the additional tax.

11.
Severability. If a court of competent jurisdiction determines that any provision
of this Agreement is illegal, invalid or unenforceable, then the illegality,
invalidity or unenforceability of that provision shall not impair or otherwise
affect the legality, validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect, to
the maximum extent permitted by applicable law, and there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

12.
Construction. In this Agreement, unless the context clearly indicates otherwise:
(i) words used in the singular include the plural and words used in the plural
include the singular; (ii) the words “include,” “includes” and “including” shall
be deemed to be followed by the words “without limitation”; (iii) the words
“this Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement; and (iv) reference to
any applicable law refers to such law and all rules and regulations promulgated
thereunder. This Agreement shall be deemed to express the mutual intent of the
parties and no rule of strict construction shall be applied against either party
hereto.





--------------------------------------------------------------------------------




13.
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.



If this Agreement correctly sets forth our understanding with respect to the
subject matter hereof, please sign and return one copy of this Agreement to the
Company.


Sincerely,




M. Kevin McEvoy
Chief Executive Officer








Agreed to this ____day of _________________, 2017






    
W. Cardon Gerner


